Citation Nr: 0415030	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from October 1961 to 
August 1962 and from November 1990 to May 1991.  He served in 
the Southwest Asia Theatre of Operations from January 23, 
1991, to May 6, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for depression 
will be addressed in the Remand section of this document.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant injured his lower back in December 1990 
while in service.

3.  The appellant has current diagnoses of lumbar myositis, 
degenerative changes at L4-L5 and L5-S1, and disc herniation 
at L4-L5.

4.  The appellant's current low back disability is the result 
of the injury to his lower back while in service.


CONCLUSION OF LAW

The appellant's current low back disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show that the 
appellant injured his lower back on December 12, 1990, and 
was put on a physical profile limiting some of his 
activities.  He was examined for complaints of low back pain 
on December 17, 1990.  X-ray examination of the appellant's 
spine was normal.  Bed rest was prescribed.

In October 1997 the appellant was treated as a VA outpatient 
for complaints of low back pain.  The appellant reported a 
history of low back trauma prior to his service in the 
Southwest Asia Theatre of Operations.  He reported back pain 
since 1991.  The diagnosis was low back pain status post 
trauma.  A VA outpatient treatment report shows that the 
veteran complained of back pain for two weeks of an intensity 
of 7 on a scale from 1-10.  X-ray studies in 1998 showed 
degenerative disc disease of the low back, and X-rays in 
September 1999 showed a mild posterior concentric bulging 
disc at the L4-L5 level and lumbar spondylosis.

The veteran filed his claim to service connection for 
residuals of a back injury in December 1999.

In an August 2000 statement, G. R. R., M. D. (Dr. R991 to 
August 2000.  He had treated the appellant at the former 
Centro de Diagnostico y Tratamiento in Yauco, Puerto Rico.

In November 2001 the appellant explained that records from 
the former Centro de Diagnostico y Tratamiento in Yauco, 
Puerto Rico, were no longer available.  The facility had been 
closed, and the records had not been retained.

In statements dated in May 2002 and September 2003, Dr. P. A. 
(Dr. A.) stated that the appellant had reported a history of 
injury to his back in 1990 and treatment by Dr. R. for back 
pain since September 1991.  The appellant was being followed 
by VA for progressive lumbosacral pain and radiculopathy, 
secondary to herniated nucleus pulposus and degenerative 
joint disease.  Dr. A. opined that the chronic symptoms of 
the appellant's current low back disability were related to 
the injury to his lower back in 1990.

At an April 2003 VA spine examination, the examiner reviewed 
the appellant's claims folder, including the appellant's 
service medical records and statements from Drs. R. and A.  
The appellant was diagnosed with severe lumbar myositis, 
degenerative changes at L4-L5 and L5-S1, and disc herniation 
at L4-L5.  The examiner opined that there was not sufficient 
medical evidence to link the appellant's current low back 
disability to the injury in December 1990.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
Given the determination below, the RO has fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  Service 
connection for certain listed presumptive disorders may be 
presumed if the disorder became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

At the April 2003 VA spine examination, the appellant was 
diagnosed with severe lumbar myositis, degenerative changes 
at L4-L5 and L5-S1, and disc herniation at L4-L5.  The 
results of this examination are consistent with other recent 
medical records, both VA and private; therefore, the 
appellant satisfies the initial criteria of having a current 
disability.  The VA examiner in April 2003 noted that the 
appellant had injured his lower back while in service.  
Although the VA examiner concluded that there was not 
sufficient medical evidence to conclude that the appellant's 
current disability was related to his injury in service, the 
VA examiner apparently ignored or gave little weight to the 
statement by Dr. R. regarding his treatment of the appellant 
since 1991.  Assigning weight to the evidence is a function 
for the Board.

The Board finds the medical evidence shows that, following 
the injury to the appellant's lower back in December 1990, 
the appellant received treatment for symptoms of low back 
pain from approximately 1991 to the present.  The veteran 
complained of back pain in October 1997 that he attributed to 
trauma in service; a back disability was shown by X-ray in 
September 1999, prior to his filing a claim.

The appellant has testified that his symptoms of low back 
pain had persisted since the initial injury.  The appellant 
is competent to report his readily observable symptoms, such 
as pain in his lower back.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  Although a layperson can certainly provide an 
account of the symptoms he experiences, a layperson is not 
competent to provide a medical diagnosis.  See Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996).  However, Dr. A. has 
related the appellant's current low back disability to the 
injury in December 1990 and to the symptoms that the 
appellant has continuously experienced following the injury.  
The evidence shows that the appellant's current low back 
disability was incurred during service.


ORDER

Entitlement to service connection for lumbar myositis, 
degenerative changes at L4-L5 and L5-S1, and disc herniation 
at L4-L5 is granted.


REMAND

A remand is required in order to accord due process regarding 
the issue of entitlement to service connection for 
depression.  In a September 2001 rating decision, the RO 
denied the appellant's claim.  In March 2002 the RO received 
the appellant's Notice of Disagreement with that decision.  
Because no Statement of the Case (SOC) has been provided on 
this issue, the appellant has not had an opportunity to 
perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case.  The Board must remand this 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that where a notice of 
disagreement is received by VA, the appellate process has 
commenced and the appellant is entitled to a Statement of the 
Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

Furnish the appellant and his 
representative with a statement of the 
case regarding the issue of entitlement 
to service connection for depression and 
give them an opportunity to respond 
thereto.  The statement of the case 
should set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.  
(In a July 2003 statement, the appellant 
contends additionally that his depression 
is secondary to his low back disability.)

If the claim remains denied, notify the 
appellant and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.

If, and only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



